Citation Nr: 1412655	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2012, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.

The Veteran's diabetes mellitus claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in Vietnam.

2.  A June 2006 RO rating decision denied service connection for type II diabetes mellitus; he did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the June 2006 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the diabetes mellitus claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for type II diabetes mellitus is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran asserts entitlement to service connection for bilateral hearing loss.  He maintains that he developed the chronic condition due to his exposure to loud noise from machine gun and cannon fire while in combat in the Republic of Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's receipt of the Combat Infantry Badge and the Purple Heart Medal due to his service in the Republic of Vietnam makes him a Combat Veteran.  38 U.S.C.A. § 1154(b).  Moreover, the Board finds his lay claims regarding sustaining acoustic trauma from small arms and cannon fire while on active duty is sufficient proof of the injury because it is consistent with the circumstances, condition, or hardships of his service.  Additionally, VA examiners in November 2009 and October 2013 diagnosed the Veteran with bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, the first two elements for establishing service connection have been met.  Accordingly, the question in this case is whether the current disability is related to service.  

On this point, there are two medical opinions.  In November 2009, the VA examiner after a review of the record on appeal and an examination of the Veteran opined that his bilateral hearing loss was not due to his military service.  In October 2013, the VA examiner after a review of the record on appeal and an examination of the Veteran opined that his bilateral hearing loss was due to his military service.

In this regard, the determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  

In this matter, there are two competent and probative medical opinions in the case, one in favor of the claim and one against the claim.  Thus, the Board is of the opinion that a state of relative equipoise has been reached in this case, and the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, service connection for the Veteran's bilateral hearing loss is warranted.

The Claim to Reopen

The Veteran asserts entitlement to service connection for type II diabetes mellitus.  He maintains that it was caused by his exposure to herbicides during his combat service in the Republic of Vietnam.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that a June 2006 rating decision denied service connection for type II diabetes mellitus.  The Veteran did not appeal the June 2006 rating decision.  Moreover, the record does not show that the Veteran, following the June 2006 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decisions, the June 2006 rating decision denied the Veteran's claim of service connection for type II diabetes mellitus loss because he did not have a diagnosis.  Since the June 2006 rating decision, VA treatment records dated from January 2013 to June 2013 imply that the Veteran's diagnosis changed from his earlier diagnosis of "pre-diabetes" to an actual diagnosis of type II diabetes mellitus.  As such, the Veteran's claim is reopened.  

ORDER

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for type II diabetes mellitus is reopened, and to that extent only, the appeal is granted.


REMAND

As to the claim of service connection for type II diabetes mellitus, the post-January 2013 VA treatment records imply that the Veteran has been diagnosed with this disability.  However, the post-January 2013 VA treatment records do not contain a definitive diagnosis of type II diabetes mellitus.  Therefore, the Board finds that a Remand is required to obtain such a diagnosis.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The record shows that the Veteran receives ongoing treatment at the Dallas VA Medical Center.  However, his post-September 2013 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status his post-September 2013 treatment records from the Dallas VA Medical Center should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-September 2013 treatment records from the Dallas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with a diabetes mellitus examination.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the claimant has a diagnosis of type II diabetes mellitus?  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence received since the February 2010 statement of the case including the VA treatment records added to the virtual claims file in October 2013.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


